Citation Nr: 0735921	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed bilateral 
shoulder condition.  

3.  Entitlement to service connection for a claimed right 
forearm and hand condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to May 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Cleveland, Ohio, that denied entitlement to service 
connection for PTSD, a bilateral shoulder condition, and a 
right forearm and hand condition.  

The jurisdiction over the case has subsequently been 
transferred to the St. Petersburg, Florida, RO.  

In August 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  

At the hearing, additional evidence was associated with the 
claims file, accompanied by a waiver of RO consideration.  
This evidence will be considered when reviewing the veteran's 
claims.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.  

First, the Board notes that the veteran's claims file 
indicates that the veteran has been receiving disability 
benefits from the Social Security Administration since March 
1993.  

The veteran's file contains some records related to these 
benefits, but it is unclear whether all of the records 
related to this award have been associated with the veteran's 
claims file.  The RO should therefore contact the Social 
Security Administration and take all necessary attempts to 
obtain all records related to this award. 38 C.F.R. § 3.159.  
See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain 
records in the custody of a Federal department or agency, 
including the Social Security Administration, VA must make as 
many requests as are necessary to obtain relevant records; VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile).  

Next, the Board notes that the PTSD claim is based in part on 
a reported sexual assault that he reports took place in 
service.  With respect to personal assaults, 38 C.F.R. 
§ 3.304(f)(3) was amended in March 2002, as follows:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence. 
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

Here, the RO sent the veteran a notice letter in connection 
with the claim of service connection for PTSD.  The notice 
letter, however, did not completely meet the criteria of 
38 C.F.R. § 3.304(f)(3).  

Also, in connection with the PTSD claim, the Board notes 
that, in June 1999, revised regulations concerning PTSD were 
published in the Federal Register reflecting the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
changes to 38 C.F.R. § 3.304(f) were made effective the date 
of the Cohen decision.  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f); Cohen.  

"Credible supporting evidence" does not mean that the 
veteran must definitively establish his personal engagement 
in combat.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" too narrowly).  

Rather, the veteran's presence with his unit at a time when 
his unit is attacked tends to show that that the veteran 
experienced such attack personally, without specifically 
showing his personal participation.  See Id.; see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In this case, the record contains diagnoses of PTSD.  The 
veteran has also testified to various service-related 
stressors that he contends underlie his condition.  For 
example, the veteran stated that in early 1970, while serving 
in the Navy as a submariner aboard the USS Salmon, the ship 
went into a sudden sharp dive.  

The veteran reportedly was on his bunk at the time and was 
thrown off of the bunk and into the forward bulkhead.  It was 
pitch black at the time, and the veteran abated that the ship 
sank rapidly before being righted.  The veteran indicated 
that he injured his right shoulder and feared the worst 
during the incident.  

The veteran also reported being subject to rocket fire while 
sailing with a battle group of other ships.  Other stressors 
include a hazing incident in 1968 involving a sexual assault, 
witnessing the death of a child in the Philippines, 
witnessing a fellow crewman being speared in the neck on 
Christmas Eve 1968, and witnessing another crewman hurt while 
inspecting a problem on the deck of the submarine deck.  

The veteran, however, has not been afforded a VA examination 
in connection with his claim.  The record also does not 
contain information tending to confirm the veteran's in-
service stressors, or that such confirmation was sought by 
the RO in this case.  

For these reasons, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an examination is necessary to adjudicate this 
claim.  Specifically, in the examination report, the examiner 
should offer an opinion as to the likelihood that there is a 
link, established by medical evidence, between the veteran's 
current symptoms and a corroborated in-service stressor.  
38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4), 3.304 (2006).  

With respect to the shoulder and right forearm and hand 
claims, the Board notes that the veteran testified that he 
injured his right shoulder in service during the incident 
when the submarine he was serving on took an unexpected steep 
dive, throwing the veteran off of his bunk and against the 
forward bulkhead.  

The veteran's claims file also contains a report from the 
veteran's private physician indicating that the veteran's 
current osteoarthritis of the right shoulder was the result 
of this in-service injury.  

Also, the Board notes that the veteran testified that he 
injured his right hand and forearm in an in-service fight at 
a bar in the Philippines.  In this regard, the veteran stated 
that, during the altercation, his hand went through a glass 
window, severely lacerating his right hand and forearm.  The 
veteran indicated that he cut tendons and muscle and now 
sports a 10 inch scar as a result. The veteran has not been 
afforded a VA examination in connection with these claims.  

The Board finds that these matters too must be remanded for 
further development to include a VA examination to determine 
whether the veteran has shoulder and right forearm and hand 
disabilities that are related to or had their onset during 
service or within one year of service.  Pursuant to the VCAA, 
such an examination is necessary to adjudicate these claims.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Finally, prior to affording the veteran a new VA examination 
in connection with his claim, the RO should update the 
veteran's claims file with any recent medical records 
relevant to the veteran's claims.  In this regard, the Board 
notes that the veteran testified that he has received recent 
treatment for his conditions at the Tampa and Bay Pines VA 
Medical Centers.  

Upon remand, therefore, the RO should attempt to obtain 
records from these facilities dated since December 2006 for 
the Tampa VA Medical Center, and dated since November 2006 
for the Bay Pines VA Medical Center.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Pursuant to VCAA, VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his shoulders, right forearm and 
hand, and PTSD since service.  

This should include medical and 
treatment records from the Tampa VA 
Medical Center dated since December 
2006, and the Bay Pines VA Medical 
Center dated since November 2006.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  
3.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
in-service personal assault, with 
specific reference to 38 C.F.R. § 
3.304(f)(3).  The RO should specifically 
advise the veteran of what sort of 
evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD under 38 C.F.R. § 
3.304(f)(3).  

4.  The RO should contact the veteran and 
request that he provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

The veteran should also be advised that 
he should provide buddy statements or 
other corroborating testimony that may 
support his stressors.  The RO should 
afford the veteran an opportunity to 
submit and/or identify any alternate 
available sources that may provide 
credible support regarding his claimed 
stressors.  

The RO must then review the entire claims 
file, including the veteran's medical 
treatment records and previous statements 
of stressors, and any additional 
information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's service 
assignments and related dates, and MOS.  
The RO should also confirm any combat 
missions in which the veteran and/or his 
unit participated.  The summary of the 
veteran's claimed stressors, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), formerly the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7701 
Telegraph Road, Kingman Building, Room 
2C08, Alexandria, VA 22315-3802.   The 
JSRRC should be requested to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the RO 
is unable to corroborate a stressor, the 
RO must inform the veteran of the results 
of the requests for information about the 
stressors.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and likely 
etiology of the claim psychiatric 
disorder.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.  

6.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for an appropriate VA examination 
in order to determine the nature and 
likely etiology of the claimed shoulder 
or right forearm and hand conditions.  

All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any shoulder and/or right forearm and 
hand disability found to be present.  If 
the examiner diagnoses the veteran as 
having a shoulder and/or right forearm 
and hand disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any current 
shoulder or right forearm and hand 
disability was due to the claimed 
injuries or other events of the veteran's 
period of active service.  In this 
regard, the examiner is asked to comment 
on the July 2004 opinion the veteran's 
private physician, as well as testimony 
of the veteran and lay testimony of 
record claiming that current disability 
is due to the veteran (i) injuring his 
right shoulder in service when the 
submarine he was service on took and 
unexpected steep dive throwing the 
veteran off of his bunk and against the 
forward bulkhead, (ii) injuring his right 
hand and forearm in an in-service fight 
at a bar in the Philippines.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

7.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  




